Citation Nr: 0609395	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-40 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for osteoarthritis of the 
knees.

Entitlement to service connection for osteoarthritis, 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service in the United States 
Army from June 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  There is no evidence of arthritis in the lumbosacral 
spine or knees during service or of a compensable arthritis 
of the lumbosacral spine or knees within one year after 
discharge from service.

1.  The preponderance of the evidence is against a finding 
that osteoarthritis of the knees is related to service.

2. The preponderance of the evidence is against a finding 
that the osteoarthritis of the lumbosacral spine is related 
to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Osteoarthritis of the lumbosacral spine was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated January 2003, the RO notified the veteran 
of the VCAA and that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to his appeal but 
that he had to provide enough information so that VA could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
appeal.  Further, VA notified the veteran of his opportunity 
to submit additional evidence to support his appeal, as he 
was requested to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The RO was 
unable to obtain the veteran's service medical records from 
the National Personnel Records Center (NPRC) in St. Louis 
apparently because a fire at NPRC in 1973 destroyed the 
records.  However, the VA obtained other military records and 
VA outpatient treatment records the veteran identified as 
being relevant to his claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2004 in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The SOC clarified what 
evidence would be required to establish entitlement to the 
benefits sought, and contained the pertinent language from 
the duty-to-assist regulation codified at 38 C.F.R. § 3.159.  
See Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  
Thus, to the extent that the letter notifying the veteran of 
the VCAA may not have technically informed him of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA.  The Board finds 
that the notifications received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).  However, where, as here, the 
veteran's records are lost, the Board has a heightened duty 
to provide a full explanation of the reasons or bases for its 
findings.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Furthermore, the Board must evaluate the credibility 
and weight of the history upon which medical opinion is 
predicated.  Id.

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309.  

The record reflects that the veteran was exposed to and 
wounded in combat.  He has claimed that he suffered shrapnel 
injuries to his knees, and injured his back at the same time.  
The veteran is competent to provide evidence of knee and back 
injuries during service and can credibly do so when the 
record does not contain evidence to the contrary.  
Additionally, pursuant to 38 U.S.C.A. § 1154(b) (West 2002), 
combat veterans may establish service connection of a disease 
or injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  

The veteran's service records reflect that he was awarded the 
Combat Infantryman Badge and a Purple Heart Medal during his 
World War II service.  Thus, the veteran's assertions that he 
injured his back and knees during service are accepted.

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The Federal Circuit has held 
that, while § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  Collette 
v. Brown, 82  
F.3d 389, 392 (1996) (citations omitted).  The Court, in 
addressing section 1154(b), explained that the provision of 
this section "does not provide a substitute for medical 
nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of in-service 
back and knee injuries does not establish service connection.

The record does not contain the complete service medical 
folder, but the first competent evidence of pertinent 
disability is dated more than 55 years after service 
discharge.  There is no competent medical evidence relating 
the veteran's current arthritis of the knees or lumbosacral 
spine to service.  The Board acknowledges the veteran's 
contentions that his current disabilities are related to his 
military service during World War II.  The veteran, however, 
is not competent to render an opinion regarding the etiology 
of his current disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (lay persons are not competent to offer 
medical opinions).  

On the contrary, the record contains a medical opinion that 
the veteran's current arthritis of the knees and lumbosacral 
spine are not related to service.  The July 2003 VA examiner 
noted that back pain originated about 20 years after service 
and indicated it was less likely that current arthritis of 
the lumbosacral spine was related to service.  It was added 
that the minimal arthritic changes in the knees suggested 
that this disability began more proximal to the present than 
to his military service.  The examiner was able to review the 
veteran's claims folder and he provided adequate rationale in 
support of his opinion.  Consequently, the Board considers 
this opinion probative.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for arthritis of the 
knees and lumbosacral spine and as such, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for osteoarthritis of the knees is denied.

Service connection for osteoarthritis of the lumbosacral 
spine is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


